Citation Nr: 0103649	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  94-48 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 20 
percent for the service-connected lumbosacral strain.  
Personal hearings for the veteran were held at the RO in 
February 1995 and in March 1997.  In October 1997 this matter 
came before the Board and was remanded to the RO for 
additional evidentiary development.  This matter came back 
before the Board and in August 1999 the veteran clarified 
that she also wanted a hearing a Board hearing at the RO (a 
Travel Board hearing).  Thus, in September 1999 the Board 
remanded this matter for the veteran to be scheduled for a 
Travel Board hearing.  

In July 2000 a Travel Board hearing was held at the RO, 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of constant chronic low 
back pain, radiating pain to the left lower extremity, and 
objective findings of moderate limitation of motion and 
marked muscle spasms; there is no evidence of severe 
limitation of lumbar motion, severe intervertebral disc 
syndrome, or severe lumbosacral strain, or comparable 
functional impairment.


CONCLUSION OF LAW

The veteran's service-connected lumbosacral strain is not 
more than 20 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. § 1155, (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in November 1993 the veteran reported that 
she injured her lower back during service while helping two 
other soldiers transport heavy furniture from one place to 
another.  She claimed that she was carrying the front of the 
furniture, and another person released hold of the furniture 
and it fell on her lower back.  The veteran reported that she 
went to the hospital, and x-rays showed no fracture, but she 
claimed that her legs were paralyzed or she was unable to 
move for about two days.  She was reportedly given a rest 
period and then sent back to the field.  She claimed she was 
discharged from service because she was unable to do any work 
because of her back pains.  On examination the veteran 
complained of constant back pain, numbness from her back down 
to both legs, posteriorly, the left more than the right, and 
restricted movements of the back and lower extremities.  

Furthermore, on VA examination in 1993, objective examination 
showed that without her back brace, the veteran walked 
slightly bent forward, but with the brace she was able to 
straighten up.  She walked with a limp with a cane in her 
right hand, favoring the left lower extremity.  Her muscle 
bulk or tone of the back was found to be "soft".  It was 
noted that she had no spasm during the time she complained of 
severe spasm in her back.  It was noted that lumbar flexion, 
backward extension, left and right lateral flexion, and left 
and right rotation were unable to be performed because of her 
back pain and she "screamed with pain".  It was noted that 
she had to spread her two feet apart, with her knees bent 
over, and support her back by holding onto the wall with two 
hands, to execute a movement.  She crawled to the examining 
table and was unable to get up on her hip.  She reportedly 
was unable to lay down on her back, because she "screamed" 
from the back pain.  The VA examiner wanted to do a straight 
leg raising, but reportedly was unable to do so because of 
the veteran's pain.  It was noted that she "screamed with 
pain on the movements of her back" and even palpation of the 
lower lumbosacral area made her "scream with pain".  The VA 
examiner noted that although the veteran indicated it was 
painful, the muscle felt soft and not spastic.  She 
complained of bilateral sciatica, more on the left than the 
right.  The "working diagnosis" was "suspect degenerative 
joint disease of the spine and hip joints".  

In February 1995 the veteran testified at a personal hearing 
at the RO that on a scale of one to ten, her back pain was 
9.9.  She testified that her back pain was constant, and that 
sometimes, on activity, the pain would shoot down her legs 
and her legs would go numb.  She claimed that the pain in the 
L5-S1 area was "constant and stabbing".  She reported having 
back spasms, the frequency of which depended on what 
activities she had to do during the day.  She also reported 
that sometimes the spasms came without any movement, and that 
she got spasms nearly every day.  She testified that she was 
given a TENS unit and a full corset-type back brace by the 
Bay Pines VA Medical Center, and that she wore the back brace 
all the time.  She testified that she used a hot shower to 
help with the spasms and pain, and also took medication for 
her back, including muscle relaxers.  She reported that she 
had been through kinesiotherapy, occupational therapy, 
physical therapy, and a pain management program for three 
consecutive years, which improved her condition at that time.  
She testified that she was going through, for the second 
time, a pain clinic program at the Tampa VA Hospital.  

At the February 1995 RO hearing, the veteran further 
testified that she had a board on her couch and bed, and that 
her bed was on the floor so that if she got up and had no 
feeling in her legs, she could crawl around on her arms until 
the feeling came back.  She walked as much as she could, but 
indicated that she did not go any "great distance".  She 
testified that she walked to the grocery store six blocks 
away and had to make rest stops during the trip and had to 
rest before she made the trip back.  She could not stand or 
sit for long periods of time.  She claimed that she was not 
able to work in the field of word processing, for which she 
received vocational rehabilitation, because she had such pain 
sometimes that it made her hands shake.  She refused to drive 
because she did not know when she might have a spasm or when 
her legs might go numb.  

Treatment records from the Bay Pines VA Medical Center (VAMC) 
showed that in April 1994 the veteran reported having chronic 
low back pain radiating to the legs.  It was noted that she 
had a rigid back brace which she used most of the time.  The 
assessment was degenerative joint disease of the lower back.  
In January 1995 she complained of a two day history of low 
back pain and denied any recent injury.  She reported having 
steady pain radiating down the legs, with occasional 
numbness.  Examination showed lumbar flexion to 80 degrees 
and extension to 10 degrees, with some lumbar tightness.  It 
was noted that she used a brace and occasionally a TENS unit.  
In February 1995 she was hospitalized for unrelated medical 
problems, and her discharge diagnosis included chronic low 
back pain.  In April 1995 the veteran underwent nerve 
conduction studies which revealed normal findings for both 
lower extremities.  

In a Report of Medical Examination for Disability Evaluation 
(VA Form 21-2545) dated in March 1995, the veteran complained 
of a stabbing sensation in her lower back, pain with sitting, 
standing, and stooping, numbness in her legs, difficulty 
bending, difficulty ascending steps, bad nerves as a result 
of constant pain, inability to sleep at times, cramps down 
her legs, and bladder control problems.  

On VA examination in March 1995 the veteran reported having 
severe, "never-ending" lower back pain.  She reportedly 
needed a cane for ambulation to keep her balance, and she 
wore a brace with ribs at all waking hours.  The examiner 
noted that with the veteran's brace on, they proceeded with 
the examination, and when the VA examiner "very gently 
touched [the veteran's] lower back, she started to scream 
loudly saying "don't you dare".  The VA examiner noted that 
this continued throughout the whole process of examination.  
Examination showed that she had "wobbly ambulation", used a 
cane, had an unsteady gait, and it seemed like she was going 
to fall at every step.  It was noted that musculature 
abnormalities of the back were "unknown".  Range of motion 
testing revealed that on forward flexion the veteran was 
unable to keep her feet together and knees extended, and 
forward flexion was reported to be "probably no more than 
from 0 to 10 degrees".  Backward extension was to 0 degrees.  
The VA examiner noted that left and right lateral flexion, 
and rotation to the left and right were all done "very 
poorly with continued clamor of pain".  It was noted that 
the veteran lay down on the examining table with difficulty, 
and straight leg raising was unable to be performed due to 
pain.  The VA examiner indicated that they tried passive 
elevation of the left leg that produced severe pain from the 
very beginning when the veteran's heels were only one inch 
above the table.  Deep tendon reflexes were present 
bilaterally.  The diagnoses included mechanical low back pain 
syndrome.  The VA examiner noted that this was "an extremely 
complex case" and that the veteran had been "agonizing with 
her problem for 17 years", which was "undoubtedly 
aggravated by her personality and substance abuse".  The VA 
examiner indicated that they were unable to "perform a 
proper evaluation".  

Treatment records from the Bay Pines VAMC showed that in 
April 1996 the veteran was seen for a new lumbosacral corset.  
In June 1996 the veteran reported having a history of chronic 
sciatica with low back pain.  She denied bladder or bowel 
incontinence.  Neurological examination showed that her 
cranial nerves were intact and motor strength was intact.  
The diagnostic impression was sciatica.  

On a VA examination for the bladder in September 1996 the 
veteran reported that she had been using a cane for several 
years because of a low back problem, which she described as 
an "L5-S1 problem".  She reportedly took 800 mg of Motrin 
three times a day and as needed for the back, and often took 
as many as five per day.  Her complaints included chronic low 
back pain and incontinence of urine.  It was noted that she 
was wearing a Velcro back support.  It was noted that a 
review of her clinical records showed normal x-rays of the 
lumbar spine, normal MRI scan, and normal EMG of the lower 
extremities.  Her diagnoses included historical chronic 
alcoholism, historical polysubstance abuse, urinary 
incontinence possibly secondary to low back, and "very 
possibly" the incontinence of urine may be secondary to 
chronic alcohol and drug abuse.

In March 1997 the veteran testified at a hearing at the RO 
that she had undergone physical therapy for her low back 
pain, that she had limitation of lumbar motion, and that she 
wore a back brace.  She reported having muscle spasms as a 
result of the back strain, and that Flexeril was prescribed 
to try to control the spasms.  She claimed she had pain 
radiating down both legs, but down the left leg especially.  
She testified that her low back condition had affected her 
bladder and interfered with her sex life.  She reported 
taking pain medications for her low back, and also using a 
TENS unit and heating pad.  She essentially claimed that 
because of her low back condition she felt restricted and 
unable to do the things she wanted to do.  

In a treatment note dated in March 1997, a VA physician 
reported that the veteran "appeared to be in more pain" and 
noted that she acknowledged that there had been a worsening 
of the condition of her low back.  The VA physician noted 
that when he entered the office, the veteran was bending over 
the examining table trying to find a comfortable position.  
Clinically, the veteran's low back findings were found to be 
the same, including the same restriction of motion and 
numbness along the outer aspect of the left thigh and lower 
leg.  It was also noted that the MRI, EMG's, and NCV's in the 
past did not show any significant abnormalities.  The 
prescription was "symptomatic and supportive for the time 
being", and included mediation and a lumbosacral corset with 
stays.  

In October 1997 the Board remanded this matter to the RO for 
further evidentiary development. 

On VA orthopedic examination in November 1997 the veteran 
reported having marked back spasms since she injured her back 
in service.  She reported being in constant pain, and that 
she was at ten, on a pain scale of one to ten.  It was noted 
that she walked in with a Canadian crutch, and she appeared 
to be unsteady on her feet.  The VA examiner noted that when 
attempting to examine the veteran, even with light 
palpitation, she was constantly flinching, moaning, and 
complaining of pain.  She reported that she tired easily and 
spent most of her time on her back.  She reported taking 
Motrin and Flexeril.  As far as flare-ups, the veteran 
reported that if she tried to do "anything at all", even 
the dishes, she would have an acute flare-up of severe back 
pain.  She claimed that precipitating factors for severe pain 
included any type of activity that she tried to do, even 
getting up and walking.  She reported that the pain was never 
alleviated, but she used hot packs, sometimes ice, 
medications, a TENS unit, a back brace, and a Canadian 
crutch.  

Additionally, on VA orthopedic examination in 1997, 
examination of the veteran's back revealed no postural 
abnormality, and "marked muscle spasm" bilaterally, along 
the lower dorsal and lumbar area.  Range of motion testing 
showed that forward flexion was to 60 degrees, backward 
extension to 12 degrees, lateral flexion on the left and 
right to 20 degrees, and rotation to the left and right to 30 
degrees.  She claimed she even had pain at rest.  The VA 
examiner noted that several times in attempting to evaluate 
the veteran's range of motion, she appeared to have nearly 
lost her balance, and the VA examiner or the chaperon had to 
hold the veteran up during most of the examination.  In the 
supine position, the veteran's straight leg raising was 
positive bilaterally at 50 degrees on the right and 40 
degrees on the left.  Neurological evaluation showed no 
significant sensory or motor loss, but the pain seemed to run 
along the sciatic notch down the posterior left thigh to just 
below the knee.  The VA examiner noted that "[r]ange of 
motion was with consideration of pain, fatigue, weakness, 
incoordination, and altered by repetition."  The VA examiner 
noted that in comparing the May 1990 MRI, which showed early 
degeneration of L5-S1, with the January 1995 MRI which showed 
normal findings, that one of the MRIs was wrong.  

Furthermore, on VA orthopedic examination in 1997, the VA 
examiner opined that clinically, with the veteran's left 
sciatica, there was some involvement of L5-S1.  The 
impression was chronic lumbosacral strain with left sciatic 
radiculopathy.  The VA examiner noted that normal range of 
lumbar motion was 95 degrees on forward flexion, 35 degrees 
on backward extension, 40 degrees on lateral flexion, and 35 
degrees on rotation.  The VA examiner opined that the veteran 
was approximately 40 percent decreased as far as flexion 
forward, 70 percent decreased as far as backward extension, 
50 percent decreased as far as lateral flexion, and 15 to 20 
percent decreased in rotation.  

In an Authorization for Release of Information executed by 
the veteran in December 1997 she reported that she had been 
treated for "lumbar disc disease" at the Bay Pines VAMC 
from January 1979 to the present.  She claimed she had been 
erroneously diagnosed with lumbosacral strain, and that the 
MRI in 1990 showed that lumbar disc disease had been 
diagnosed.  

Received in January 1998 by the RO were treatment records for 
the veteran from the Bay Pines VAMC dated from 1979 to 1999, 
some of which had previously been submitted and considered by 
the RO.  These records essentially show that the veteran 
received treatment for various unrelated medical problems, as 
well as ongoing treatment for her complaints of chronic low 
back pain.  

On VA neurological examination in May 1998, the VA examiner 
noted that the veteran's most recent x-rays of the lumbar 
spine were normal.  The VA examiner indicated that it took 
two of them to hold the veteran up during the examination, 
and that her findings were not consistent with the physical 
examination.  Neurological examination revealed no 
significant sensory or motor loss and no muscle atrophy.  She 
complained of radicular pain down her left lower extremity.  
The VA examiner noted that the veteran's gait was not 
evaluated because she appeared to be unable to ambulate 
satisfactorily even with her one Canadian crutch.  The 
diagnosis remained "chronic lumbosacral strain with apparent 
left sciatic radiculopathy".  The VA examiner noted finding 
"no evidence of abnormal neurological findings", and 
indicated that the veteran's general condition was 
"certainly not in keeping with the normal neurological 
evaluation".  It was also noted that the veteran did not 
show for her scheduled MRI.  

Additional treatment records received from the Bay Pines VAMC 
included a prescription form dated in February 1999, in which 
a VA physician certified that the veteran was "suffering 
with her low back" and would be "disabled from work" for 
three to four months.  There are two additional treatment 
records from the orthopedic clinic at the Bay Pines VAMC 
dated in February and March 1999 which appear to show that 
the veteran received treatment for her low back pain, 
however, these records are for the most part illegible.  A 
treatment note dated in June 1999 showed that the veteran was 
seen in the orthopedic clinic and complained about her low 
back.  It was noted that she had her MRI which was reported 
to show a degenerative disc at L5-S1, but disclosed only 
modest posterior bulging at the same level.  Clinical 
examination showed that findings in the low back were 
limited.  The veteran contended that she was unable to 
straighten up, and remained standing in a bent-over position, 
localizing her discomfort across the lumbosacral junction.  
It was noted that the range of motion in the lower back 
appeared to be limited, but there was no interval change in 
the neurological picture.  There was the same numbness along 
the inner aspect of the left thigh and along the outer aspect 
of the left lower leg and foot.  The knee jerk and ankle jerk 
reflexes were judged to be active and equal, and there 
appeared to be some weakness of dorsiflexion and eversion in 
the left foot.  The VA physician noted that the veteran's 
clinical findings were "out of proportion" to her 
complaints.  

An MRI dated in June 1999 showed disk desiccation and disk 
bulging at L5-S1, straightening of the upper lumbar spine 
suggesting possible muscular strain, and no herniated disc or 
spinal stenosis was identified.

In July 2000 the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  She 
testified that she received treatment for her service-
connected low back condition at the Bay Pines VAMC, and that 
her treatment involved taking medications, including Darvon 
and Flexeril.  She indicated that she went there every four 
months for medication and new back braces, and was not in any 
type of treatment program, and physical therapy had not been 
prescribed.  She testified that her low back condition 
prevented her from bending, and caused limited motion, and 
that she had problems with sweeping, mopping, taking the 
trash out, bending over to pick up her cat, taking off her 
shoes, and putting on her shoes.  She reported that sometimes 
she used a cane and Canadian crutches which had been 
prescribed for her.  She also used a back brace "as 
needed", because sometimes her back hurt so bad that the 
brace would aggravate her problems.  She testified that 
sitting bothered her back, and that she had problems climbing 
stairs and getting on a bus.  She reported having constant 
pain in her back, that was increased with rain, and which 
radiated down her left leg.  

In July 2000, the veteran also testified that she felt like 
somebody was sticking pins in her left foot.  She reported 
having muscle cramping in her back and the back of her 
thighs.  She testified she was able to get a full night's 
sleep because of the Flexeril.  She claimed her back 
condition affected her ability to work because she was not 
even able to sit through an interview to get a job.  She 
testified that she had periods where her back pain was more 
severe, and that it occurred depending on what activities she 
did during the day.  She indicated that when her back pain 
was most severe she would just stay in bed.  She had problems 
lifting anything because it bothered her back, and claimed 
she was never free of back pain and sometimes did not sleep 
because of it.  She testified that walking did not bother her 
back.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim has been properly developed, and that no further 
development is required to comply with the duty to assist the 
veteran as mandated by the Veterans Claims Assistance Act of 
2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected low back disability 
encompasses limitation of motion, lumbosacral strain, and 
left sciatic radiculopathy.  Accordingly, it may be rated as 
any of these entities, whichever is to her best advantage.  
Most recently, her service-connected low back disability has 
been rated 20 percent disabling under Diagnostic Code 5295.  
Pursuant to Diagnostic Code 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

As noted above, the veteran's service-connected low back 
disability may also, in the alternative, be rated based on 
limitation of motion, pursuant to Diagnostic Code 5292, which 
provides for a 20 percent rating when there is moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Additionally, since the veteran's low back disability 
encompasses neurological impairment (left sciatic 
radiculopathy), it may be considered for an alternative 
rating under Diagnostic Code 5293 which provides for a 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warrants a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

The veteran contends that her service-connected low back 
disability evidences a greater degree of impairment than that 
reflected in her currently assigned 20 percent evaluation.  
In order to meet the criteria for an increased rating, she 
would have to show severe impairment due to her service-
connected low back disability.  The Board notes, however, 
that the objective findings attributed to the veteran's 
service-connected low back disability are no more than 
moderate in degree.

Pursuant to Diagnostic Code 5292, the veteran would have to 
show severe limitation of motion of the lumbar spine to 
warrant the assignment of an increased, 40 percent, rating.  
On VA examination in 1993, range of lumbar motion testing was 
unable to be performed because of her complaints of pain.  A 
VA treatment record dated in January 1995 showed that lumbar 
flexion was to 80 degrees and extension was to 10 degrees.  
On VA examination in 1997, range of lumbar motion testing 
showed that forward flexion was to 60 degrees, backward 
extension to 12 degrees, lateral flexion on the left and 
right to 20 degrees, and rotation to the left and right to 30 
degrees.  The VA examiner opined that the veteran was 
approximately 40 percent decreased as far as flexion forward, 
70 percent decreased as far as backward extension, 50 percent 
decreased as far as lateral flexion, and 15 to 20 percent 
decreased in rotation.  In a VA treatment note dated in June 
1999 clinical examination showed that findings in the low 
back were "limited" and range of motion in the lower back 
appeared to be limited.  The VA physician also noted that the 
veteran's clinical findings were out of proportion to her 
complaints.  Thus, the Board finds the objective evidence of 
record shows that the veteran's low back has exhibited no 
more than moderate limitation of motion pursuant to 
Diagnostic Code 5292.  And, although on VA examination in 
1995 forward flexion was from 0 to 10 degrees, backward 
extension was to 0 degrees, and left and right lateral 
flexion and rotation to the left and right were done "very 
poorly with continued clamor of pain", the VA examiner noted 
that the veteran had been "agonizing with her problem for 17 
years" which was "undoubtedly aggravated by her personality 
and substance abuse", and indicated that they were unable to 
"perform a proper evaluation".  Thus, the clinical findings 
made in 1995 would not, alone, warrant a finding of severe 
limitation of motion of the lumbar spine.  According, the 
veteran's service-connected low back disability is most 
appropriately evaluated as no more than moderate under 
Diagnostic Code 5292.  

As noted above, the veteran's service-connected low back 
disability is currently evaluated under Diagnostic Code 5295, 
which requires severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion for a rating in 
excess of 20 percent.  The VA examinations of record, 
however, do not demonstrate these criteria.  While the 
veteran has been diagnosed with chronic low back strain, 
there is no objective medical evidence that her resulting 
disability is severe in degree.  Regarding the veteran's 
mobility, on VA examination in 1993, she walked slightly bent 
forward, but with the brace she was able to straighten up.  
She walked with a limp, and a cane in her right hand, 
favoring the left lower extremity.  On VA examination in 
1995,she reported needing a cane for ambulation to keep her 
balance, and examination showed that she had an unsteady 
gait, and it seemed like she was going to fall at every step.  
The VA examiner concluded that they were unable to "perform 
a proper evaluation".  On VA orthopedic examination in 1997, 
it was noted that the veteran walked in with a Canadian 
crutch and appeared to be unsteady on her feet.  The 
impression was chronic lumbosacral strain with left sciatic 
radiculopathy.  In reviewing these clinical findings, the 
Board notes that although it has been noted that the veteran 
has some problems with mobility, there are no findings of 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or severe lumbosacral strain.  Thus, the Board 
concludes that the veteran's disability does not more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.

In making these assessments, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40, 4.45.  The evidence of record reflects that the 
veteran's service-connected low back disability encompasses 
subjective complaints of constant chronic low back pain, 
radiating pain to the left leg, numbness of the lower 
extremities, and flare-ups with any activity, as well as 
objective findings including lumbosacral strain, limitation 
of motion, and pain on motion.  On VA examination in 1995, 
lumbar flexion, backward extension, left and right lateral 
flexion, and left and right rotation were unable to be 
performed because of the veteran's back pain and it was noted 
that she "screamed with pain on the movements of her back".  
However, no objective findings were made, and a working 
diagnosis of "degenerative joint disease" was provided.  On 
VA examination in 1997, the veteran complained of constant 
low back pain and reported that if she tried to do "anything 
at all", she would have an acute flare-up of severe back 
pain.  The VA examiner noted that "[r]ange of motion was 
with consideration of pain, fatigue, weakness, 
incoordination, and altered by repetition.  The Board 
therefore notes that while the objective evidence of record 
shows that the veteran complained of low back pain, there has 
not been any objective evidence of any additional limitation 
of motion due to pain, or excess fatigability.  Although 
there has arguable been evidence of incoordination due to the 
veteran's impaired gait, and the veteran has reported having 
"flare-ups", the Board notes that the objective findings 
when considered with these factors still do not show more 
than moderate impairment and limitation of motion of the 
lumbar spine.  There is also no objective evidence of any 
functional limitation showing that the veteran's disability 
would present a severe impairment.  

Consideration has also been given to Diagnostic Code 5293, 
for intervertebral disc syndrome.  The record reflects that 
she has complained of pain and numbness radiating from her 
low back to the lower extremities.  On VA examination in 1993 
it was noted that she had no spasms.  In April 1995 nerve 
conduction studies showed normal findings for both lower 
extremities.  In a VA treatment record dated in June 1996 the 
veteran reported having a history of chronic sciatica with 
low back pain.  Neurological examination showed that her 
motor strength was intact, and the diagnostic impression was 
sciatica.  On VA examination in 1996, her diagnoses included 
urinary incontinence possibly secondary to low back and 
"very possibly" secondary to chronic alcohol and drug 
abuse.  On VA orthopedic examination in 1997, examination 
showed "marked muscle spasm" bilaterally in her lumbar 
area.  Straight leg raising was positive bilaterally at 50 
degrees on the right and 40 degrees on the left.  
Neurological evaluation showed no significant sensory or 
motor loss, but the pain seemed to run along the sciatic 
notch down the posterior left thigh to just below the knee.  
On VA neurological examination in 1997 it was noted that the 
veteran's findings were not consistent with the physical 
examination, and neurological examination revealed no 
significant sensory or motor loss and no muscle atrophy.  She 
complained of radicular pain down her left lower extremity.  
The VA examiner noted that although the veteran indicated it 
was painful, the muscle felt soft and not spastic.  The 
diagnosis remained "chronic lumbosacral strain with apparent 
left sciatic radiculopathy".  The VA examiner found "no 
evidence of abnormal neurological findings".  In a VA 
treatment record dated in 1999, it was noted that the 
veteran's MRI of the lumbar spine showed a degenerative disc 
at L5-S1, but disclosed only modest posterior bulging.  The 
knee jerk and ankle jerk reflexes were judged to be active 
and equal.  The VA physician noted that the veteran's 
clinical findings were out of proportion to her complaints.  

Thus, the Board finds that the objective evidence does not 
support a finding that the veteran has severe intervertebral 
disc syndrome.  While she has reported having pain in the 
lumbosacral spine that radiated to the lower extremities, as 
well as numbness in the lower extremities, there have been 
very few abnormal neurological findings appropriate to the 
site of a diseased disc.  Even assuming worsened 
intervertebral disc syndrome during flare-ups, and associated 
limitation of motion, the intervertebral disc syndrome is not 
shown to be more than moderate in degree, and therefore 
supports no more than a 20 percent rating under Code 5293.  


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 

